SUMMARY ORDER
Jing He, through counsel, petitions for review of a BIA decision denying his motion to reopen and reconsider his removal proceedings. We assume the parties’ familiarity with the underlying facts and procedural history.
This Court reviews the BIA’s denial of a motion to reopen or reconsider for abuse of discretion. See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir.2004) (per curiam); Khouzam v. Ashcroft, 361 F.3d 161, 165 (2d Cir.2004). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies, is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Kaur, 413 F.3d at 233-34; see also Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 93 (2d Cir.2001).
The BIA denied He’s motion, to the extent that it was a motion to reconsider, because the BIA found no error in its prior decision. The BIA’s denial was reasonable in that He specified no errors of fact or law in the BIA’s decision, and he did not provide any authority, pertinent or otherwise. See 8 C.F.R. § 1003.2(b)(1); Ke Zhen Zhao, 265 F.3d at 90. Further, the BIA did not abuse its discretion in denying He’s motion to reopen when it found that “[t]he documents that were presented with the motion and written after [He’s] hearing before the Immigration Judge do not establish his prima facie eligibility for asylum.” Considering that He was already found to be incredible concerning his alleged religious beliefs—and the documents he submitted were meant to bolster his claim to have been credible concerning those beliefs the BIA reasonably denied He’s motion to reopen.
For the foregoing reasons, the petition for review is DENIED. Having completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a *100stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).